Exhibit 24(b)(8.139) First Amendment to the Selling and Services Agreement and Participation Agreement This First Amendment dated as of the 18 day of March, 2009, by and between ING Life Insurance and Annuity Company (“ING Life”), ING Institutional Plan Services, LLP (“ING Institutional”), ING Financial Advisers, LLC (“ING Financial”)(collectively “ING”), Victory Capital Advisers, Inc. (the “Distributor”), and Victory Capital Management Inc. (the “Advisor”), The Victory Portfolios (the “Trust”), and The Victory Institutional Funds (the “Institutional Funds”), is made to the Selling and Services
